MEMORANDUM OF DECISION.
Pursuant to M.R.Crim.P. 11(a)(2) Donald Church entered a conditional plea of guilty in the Superior Court (Penobscot County) to operating a motor vehicle while under the influence of intoxicating liquor, reserving for appeal the question whether the District Court (Millinocket) erred in denying his motion to suppress the evidence of his intoxication that a police officer gained as a result of stopping Church’s vehicle.
On this record we find no error in the District Court’s conclusion that the police officer relied on three reasons for stopping Church and at least two of them reasonably warranted that intrusion under the test of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). See State v. Chapman, 495 A.2d 314, 317 (Me.1985). Therefore, the entry is:
Judgment affirmed.
All concurring.